Citation Nr: 0617028	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  98-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating of post-traumatic stress 
disorder (PTSD) in excess of 10 percent prior to August 2, 
2000, in excess of 50 percent from August 3, 2000, through 
December 2, 2004, and in excess of 70 percent from December 
3, 2004.

2.  Entitlement to an increased rating for shell fragment 
wound (SFW) scar of the right thigh, currently rated 10 
percent disabling, to include whether separate rating is 
required for associated muscle injury.

3.  Entitlement to an increased (compensable) rating for SFW 
scar of the right upper abdomen, to include whether separate 
rating is required for associated muscle injury.

4.  Entitlement to an increased (compensable) rating for SFW 
scar of the left thigh, to include whether a separate rating 
is required for associated muscle injury.

5.  Entitlement to an increased rating for SFW of the left 
knee with arthritis, currently rated 10 percent disabling.

6.  Entitlement to an increased rating for SFW of the left 
knee with instability, currently rated 10 percent disabling.

7.  Entitlement to service connection for atherosclerotic 
coronary artery disease (ASCAD) with chronic atrial 
fibrillation and angina, status post-coronary artery bypass 
graft (CABG), as secondary to service-connected PTSD.

8.  Entitlement to service connection for right left 
disability secondary to service-connected left knee SFW.

9.  Entitlement to service connection for left ankle 
disability secondary to service-connected left knee SFW.

10.  Entitlement to service connection for right knee 
disability secondary to service-connected left knee SFW.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from February 1965 to February 
1969.

This appeal is from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

In a statement of December 2000, the veteran withdrew his 
notice of disagreement with or substantive appeal from 
denials of service connection for pneumonia, disabilities of 
each foot and of each hip.  38 C.F.R. § 20.204 (2005).  These 
issues will net be addresses in this decision.  

The RO denominated the veteran's claims for secondary service 
connection for each ankle as a single issue.  These are 
separate issues and are restated to reflect that posture.  
Additionally, in a supplemental statement of the case of 
August 2004, the RO began denominating a claim as entitlement 
to service connection for residuals of coronary artery bypass 
graft that was previously named entitlement to service 
connection for a heart condition.  The veteran's testimony 
makes it clear that the RO initially stated the claim 
correctly.  It is the underlying and persistent 
atherosclerotic coronary artery disease, atrial fibrillation 
and angina for which the veteran has persistently sought 
service connection.  This decision again denominates the 
issue consistent with the veteran's claim.  Throughout this 
decision the term "heart disease" refers to atherosclerotic 
coronary artery disease, atrial fibrillation, and angina 
collectively.

The veteran had persistently maintained that his heart 
disease is secondary to service-connected PTSD until August 
2005, when his representative reported that the veteran 
asserts his heart disease began while he was in service.  VA 
has not previously addressed the question whether the veteran 
incurred heart disease in service.  It is referred to the RO 
for appropriate action.

The veteran has repeatedly asserted that he has tinnitus due 
to noise exposure in combat.  See, e.g., Hearing Transcript 
13 (Feb. 1998).  He is diagnosed with tinnitus.  A claim of 
entitlement to service connection for tinnitus is referred to 
the RO for appropriate action.

The issues of higher initial rating for PTSD, increased 
rating for SFW scars of the right thigh, right upper abdomen, 
left thigh, and left knee, and of secondary service 
connection for each ankle and for the right knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's atherosclerotic coronary artery disease is not 
caused or aggravated by his service-connected PTSD.

CONCLUSION OF LAW

The veteran's atherosclerotic coronary artery disease, atrial 
fibrillation, and angina is not caused or aggravated by his 
service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Secondary Service Connection

In seeking VA disability compensation for heart disease, the 
veteran must establish that current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
2002).

Regulation provides that "[d]isability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected."  38 C.F.R. § 3.310(a) (2005).  
Such secondary disability need not be caused by the service-
connected disability, but may result from the aggravation by 
a service-connected disability of a condition it did not 
cause.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran meets the first part of the test for service 
connection: he has a current disability.  The earliest 
evidence of heart disease of record is the VA hospital record 
of August to September 1996.  He was admitted after acute 
onset of substernal chest pain not associated with nausea or 
vomiting.  His past medical history was noted as significant 
for hypertension.  Upon evaluation, he was treated surgically 
with a three-vessel coronary artery bypass graft (CABG).  The 
veteran also had gastrointestinal surgery for a bleeding 
duodenal ulcer.  The final diagnoses were coronary 
atherosclerotic heart disease; systemic arterial 
hypertension; upper gastrointestinal bleeding secondary to 
peptic ulcer disease; and alcohol and tobacco abuse.  

The veteran testified to the undersigned in January 2006 that 
a private medical doctor told him he had high blood pressure 
in July or August 1996, and that he had a heart attack during 
the initial week of treatment of his blood pressure.  He 
testified that those medical records were destroyed.  There 
is no reason not to believe the veteran's report on this 
matter and it confirms that he has a current disability 
related to his heart.  

This discussion turns next to the question of whether the 
veteran's current heart disability is proximately due to or 
the result of a service-connected disease or injury-in this 
case, his service-connected PTSD.  This includes the question 
of whether his heart disability is aggravated by his PTSD.  

The evidence in support of the veteran's claim comprises the 
transcript of an electronic mail transmitting the text of an 
undated news item from abcnews.com with the byline John 
Dudley Miller, Special to ABCNEWS.com.  The item reports in 
lay language about "a new study, published in the Journal 
Psychosomatic Medicine, which found that Vietnam veterans who 
survived heavy combat and were later diagnosed with post-
traumatic stress syndrome (PTSD) are much more likely than 
other vets to suffer from a variety of chronic physical 
diseases 15 to 20 years later."  The article also noted that 
the veterans' service organization, Vietnam Veterans of 
America did not accept the results of the study, opining that 
other factors such as exposure to Agent Orange rather than 
PTSD may have caused current health effects.  Mr. Miller, the 
author, concluded that the study "won't provide the final 
answer . . ., but it made an important link that may send 
other researchers in different, more productive directions."

In contradistinction to this article, there is no mention of 
PTSD anywhere in the veteran's extensive medical records of 
diagnosis and treatment of the heart disease.  Notations of 
significant past medical history consistently note smoking 
and alcohol abuse.  They do not note PTSD, even after the 
veteran's PTSD was diagnosed and the diagnosis was noted in 
the cardiology treatment records.  Numerous treatment plans 
note the recommendation to quit smoking and reduce weight to 
control heart disease.  They do not advise treatment of PTSD 
symptoms to control heart disease.

It is reasonable to infer from the repeated notations of 
medical history and of persistent behavior felt to affect the 
veteran's heart disease that the treating specialists in 
cardiology noted those factors that in their expert opinion 
were causative or contributory to the veteran's heart 
disease.  The other reasonable inference is that the treating 
experts intentionally omitted from the commentary on 
significant medical history and objectives of ongoing 
treatment of heart disease known diagnoses they felt in their 
expert judgment were not factors in the cause or course of 
the veteran's heart disease.

The ABCNEWS.com article reports suggestive science.  It is 
not evidence that the veteran's PTSD caused or aggravates his 
heart disease.  See Sugar v. Brown, 5 Vet. App. 265, 267 
(1993) (medical literature stating hypothesis of correlation 
between autoimmune hemolytic anemia and ulcerative colitis 
was not evidence of etiologic relationship between veteran's 
service-connected hemolytic anemia and his claimed secondary 
ulcerative colitis).  The repeated reference in the veteran's 
medical records to other causative or contributory factors, 
and the dearth of reference to the veteran's PTSD in his 
extensive cardiology treatment record are more persuasive 
that that disability caused by the veteran's heart disease is 
not proximately due to or the result of service-connected 
PTSD than is the ABCNEWS.com article that heart disease is 
secondary to PTSD as either the cause or an aggravating 
factor.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.

The only other item of record that appears to support the 
veteran's claim is a September 2001 outpatient record of the 
veteran's complaints of chest pain and palpitations, 
coincident with anxiety during a birthday party for children 
according to the veteran's wife.  The physician interviewed 
the veteran about his symptoms, noting those the veteran 
reported and those the veteran denied when asked.  The 
examiner found no change in the chronic atrial fibrillation 
and assessed very atypical chest pain consistent with 
anxiety.  This is not a finding that anxiety aggravated the 
veteran's heart disease.  To the contrary, it is a finding 
that anxiety and not heart disease was the cause of the 
veteran's chest pain.  This report cannot be construed as 
suggesting a causative or aggravating link between PTSD and 
the veteran's heart disease.

Significantly, the veteran was hospitalized with acute chest 
pain in October 1999.  He also complained of palpitations.  
He was assessed as probably having paroxysmal atrial 
fibrillation.  In October 2004 follow-up it was noted there 
was no objective evidence of paroxysmal atrial fibrillation, 
and that he refused to wear a monitor to determine whether he 
in fact had paroxysmal atrial fibrillation, and he left 
against medical advice.

In the face of the veteran's refusal to undertake actions 
that could objectively document cardiac symptoms and a 
correlation between cardiac symptoms his experience of 
anxiety, it would be pure speculation to construe the 
September 2001 cardiology note as affirming rather than 
contradicting the veteran's assertion that his PTSD caused or 
aggravates his heart disease.

Finally, regarding how to interpret the medical evidence of 
record, the veteran testified in January 2006 that no 
physician has ever told him there is an association between 
his PTSD and his heart disease.  His wife testified that 
physicians had told the veteran to change his lifestyle or he 
would not live much longer, but they would not bluntly say 
that PTSD caused his heart disease.  She testified that the 
doctors had told him they were there to treat him no matter 
what the cause, which she understood as a reference to PTSD 
as the cause.

When the veteran was hospitalized for unstable angina in 
October 1997, he was "strongly counseled to stop smoking."  
A hand written treatment record from about the time he was 
hospitalized for cardiac catheterization in October 1999 
bears the notation, "*STILL SMOKING*," written large on the 
sheet above the other treatment notes.  In September 2001, he 
was noted to be smoking two packs a day.  The last notation 
of an instruction to quit smoking is dated February 2004.  In 
this context, it is more reasonable to interpret the medical 
advice to change his lifestyle referred to smoking, not to 
PTSD as a cause or aggravating factor in his heart disease.

In sum, the veteran's claim that PTSD has caused or 
aggravated his heart disease is unsubstantiated.  The claim 
must be denied.

II.  Duty to Notify and to Assist

VA initially adjudicated claim for secondary service 
connection for heart disease before enactment and 
promulgation of the current rules mandating VA notification 
and assistance in prosecuting claims.  VA notified the 
veteran by letter in November and December 2004 of the 
information and evidence necessary to substantiate claims for 
service connection, including secondary service connection.  
The letters identified the information and evidence necessary 
to substantiate the claim and which information or evidence 
the veteran must submit and which VA would obtain.  The 
letters also notified the veteran to submit pertinent 
evidence in his possession.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  Subsequently, the 
veteran submitted additional evidence, and VA readjudicated 
the claim.  Thus, the veteran has demonstrated his actual 
knowledge of the matter at issue and that he has participated 
in adjudicating the claim.  The belatedness of the notice 
letters has not prejudiced the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA has obtained all information and evidence of which it had 
notice and authority to obtain.  There has been no failure to 
obtain evidence of which VA must notify the veteran.  
38 C.F.R. § 3.159(c), (e) (2005).  VA has not examined the 
veteran in connection with this claim.  The veteran's 
statements, testimony, and evidence submitted do not meet the 
requirements of entitlement to VA examination or medical 
opinion to resolve the claim.  38 C.F.R. § 3.159(c)(4) 
(2005).  In specifically rejecting the item from ABCNEWS.com 
discussed above, this decision finds that the veteran has not 
submitted competent lay or medical evidence that there may be 
an association between the veteran's current heart disease 
and his service-connected PTSD.  38 C.F.R. 
§ 3.159(c)(4)(i)(C).  Consequently, VA has discharged its 
duties of notice and assistance regarding the claim for 
secondary service connection for heart disease.


ORDER

Service connection for atherosclerotic coronary artery 
disease with chronic atrial fibrillation and angina, status 
post-coronary artery bypass graft, secondary to service-
connected PTSD is denied.


REMAND

The claims remanded in this decision are substantially 
undeveloped.  There is nothing of record that documents the 
veteran has been notified of the information and evidence 
necessary to substantiate a higher rating for any of the 
veteran's service-connected disabilities.  A June 2003 report 
of telephone contact noted that the VA officer "told the 
veteran about the VCAA," and asked him if there was any 
evidence VA should obtain for him.  A failure to notify a 
claimant of the information and evidence necessary to 
substantiate a claim is inherently prejudicial.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The report of contact 
is uninformative about what information and evidence was 
necessary to substantiate his claim.  This problem will be 
cured as instructed below.

Regarding the veteran's claim for higher initial rating of 
PTSD, the veteran's family members have reported that he had 
a court-ordered psychiatric encounter after a domestic 
episode.  The date is unreported, and the records have not 
been sought.  The records of that encounter might be 
informative of the level of the veteran's disability during a 
time pertinent to the matter at issue.  They should be 
obtained.

Regarding the rating of the veteran's SFW scars, the veteran 
has testified to muscle injuries.  If he is correct, they are 
separately ratable residuals of his shell fragment wounds.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Contemporaneous 
service record shows the veteran had a negative abdominal 
laparoscopy looking for shell fragments, and other SFW wounds 
were described as healing spontaneously.  No VA examination 
report of record states clearly either that there is no 
existing residual of abdominal muscle injury, or 
alternatively, identifies wounded abdominal muscles.  The 
veteran is, however, service connected for a ventral hernia.  
The veteran testified in February 1998 that the wound of his 
right thigh penetrated to the bone.  The August 2000 VA 
examination noted involvement of muscle groups 14 and 15, 
with muscle strength of 5/5, but no other comment on whether 
the scar of the right thigh described in the November 1996 VA 
examination report as retracted and disfiguring involved 
underlying muscle, or whether there is muscle impairment 
other than of strength, such as fatigability.  

Regarding the secondary service connection claims at issue, 
the veteran testified in January 2006 that his left ankle 
swells, goes to sleep, and is unstable.  He testified that it 
has not been addressed in a VA examination.  The veteran did 
not report when he has experienced the reported symptoms.  In 
this context, the July 2003 podiatry examination that found 
the ankles normal is insufficient to resolve the claim.  VA 
should examine the veteran's ankles for compensation 
purposes.

The veteran testified in January 2006 that his left knee gave 
out causing him to fall and fracture his right ankle.  The 
contemporaneous private hospital records recorded that he 
broke his right ankle when he slipped on the ice and fell.  
Whether this fall was due to the service-connected left knee 
is a question of fact for the adjudicators of the claim.  
Regardless whether the veteran fell because of the left knee, 
his right ankle is now post-fracture with the possibility 
that his service-connected left knee is affecting it in ways 
it never did before.  See Allen, 7 Vet. App. 439.  It would 
assist the veteran and produce a more reliable decision if VA 
examined the right ankle.

The August 2000 VA examination report noted abnormal weight 
bearing evidenced by callosities on the heels bilaterally 
without comment on the cause.  The report is uninformative 
about the ankles or the right knee.

The December 2004 VA orthopedic examiner reported conclusions 
inconsistent with his reported objective findings, or 
inadequately explained to reconcile the apparent 
inconsistencies.  He reported the right knee range of motion 
as 0 to 140 degrees with pain at 140 degrees, but he opined 
there was limitation of motion.  He reported crepitus and 
also impaired function due to pain, fatigability, and 
limitation of motion, but he made no corresponding diagnosis.  
The report is inadequate.  The report must be amended or 
another examination performed.  38 C.F.R. §§ 4.2, 4.70 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran in writing of the 
information and evidence necessary to 
substantiate claims for higher initial or 
increased disability ratings of PTSD, SFW 
scars, and left knee arthritis and 
instability, addressing all aspects 
required of such notices in 38 C.F.R. 
§ 3.159(b) (2005), as well as notice of 
the effective date aspects of rating 
adjudications as addressed in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for the following 
VA examinations.  Provide the examiner 
with the claims file.

*	To determine if there were any muscle 
injuries from the shell fragment 
wounds sustained in service (Review 
of service medical records will be 
necessary), to identify the wounded 
muscles, if any, to describe current 
muscle impairments from SFWs, and to 
make a clear distinction between 
scars and underlying muscle 
residuals.  The examiner is to make 
diagnoses, or state that there is 
nothing to diagnose.

*	To determine whether there is current 
pathology of or affecting either 
ankle or the right knee.  Note: the 
veteran has described swelling of the 
ankles, so the impairment, if any, 
might be orthopedic or vascular.

*	To determine the amount of left knee 
impairment due to arthritis and due 
to instability.  The report must take 
care to distinguish between 
impairment from arthritis and 
impairment from instability.

3.  Readjudicate the claims for higher 
initial and for increased ratings and for 
secondary service connection for each 
ankle and for the right knee, taking care 
to explain and to avoid pyramiding.  
38 C.F.R. § 4.14 (2005).  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


